On Petition for Rehearing.
Lotz, O. J.
The appellee, in his argument in support of his petition for a rehearing, earnestly insists that we overlooked and failed to consider the point upon which he placed his chief reliance for an affirmance of the judgment, that of negligence in the manner of constructing, and failing to properly support the gas pipe. Upon this question it is .contended that the evidence is conflicting, and that it was therefore a question for the jury and not one upon which this court can arbitrarily say as a matter of law, there was no negligence.
The undisputed evidence shows that a competent and skillful gasfitter was employed to do the work, and his uncontradicted testimony'was that he supported *464the pipe by chain or wires, suspended from the joist of the building. It was true there was some evidence to the effect that after the explosion no evidence of such support was found. But this evidence was very meager, and related to a time after a large quantity of brick and debris had been hurled with great violence against the pipe and joist. But if it be conceded that no supports were found after the explosion, this does not tend to prove the fact that the pipe was unsupported on the day the appellant leased the premises to Potter. The undisputed testimony showed that the pipe was supported when first erected. The presumption is that it so continued until a cause arose sufficient to destroy such supports. The general rule is that things once proved to have existed in a particular state are presumed to have continued in that state until the contrary is so established by evidence, either direct or presumptive. Smith v. New York, etc., R. R. Co., 43 Barb. 225; Lawson Presumptive Evidence, pp. 165, 176.
The burden rested upon the appellee to show that the pipe was unsafe and improperly supported on the day when Potter became the lessee. There was an entire absence of evidence on this point.
Petition overruled.